Case 2:20-cr-00173-NR Document 3 Filed 07/22/20 Page 1 of 5

Poke - FILED

Ne JUL 22 ag

IN THE UNITED STATES DISTRICT COURT

|, CLERK y
FOR THE WESTERN DISTRICT OF PENNSYLVANIA —_—WES7. Dist op St

UNITED STATES OF AMERICA )

. . y . , - A
V. ) Criminal No. Lo. | 14
) (18 U.S.C. §§ 2, 231). 371, 844(f)(1))

~ DA’?JON LENGYEL . i) UNDER SEAL

CHRISTOPHER WEST )

INDICTMENT
COUNT ONE
The grand jury charges:

THE CONSPIRACY / AND ITS OBJECTS
On or about May 30, 2020, in the Western District of Pennsylvania, defendants DA’ J ON
LENGYEL and CHRISTOPHER WEST, and other persons unknown to the grand jury, did
knowingly conspire and agree, together and with each other, to commit an offense against the
United States, that offense being the Malicious Destruction or Damage by Fire of a Vehicle of an
_ Organization Receiving Federal Financial Assistance, in violation of Title 1 8, United States Code,
Section 844(f)(1). |

MANNER AND MEANS OF THE CONSPIRACY

It was part of the conspiracy that, on or about May 30, 2020, defendants DA*JON |

LENGYEL and CHRISTOPHER WEST, and other persons unknown to the grand jury, conspired
and agreed to use fire to damage and destroy a police vehicle known as Unit 3212, which vehicle
was leased and possessed by the Pittsburgh Bureau of Police, which was an organization receiving

federal financial assistance.
Case 2:20-cr-00173-NR Document 3 Filed 07/22/20 Page 2 of 5

OVERT ACTS

On or about May 30, 2020, in furtherance of the conspiracy and in order to achieve the |
objects of the conspiracy, defendants DA’JON LENGYEL and CHRISTOPHER WEST, and other |
persons unknown to the grand jury, committed the following overt acts : |

1. Defendant CHRISTOPHER WEST, with the assistance of other persons unknown |
to the grand jury, opened the hood of Unit 3212 in order to expose the engine compartment of Unit |
3212. |

2. A person (“M1”) unknown to the grand jury caused a flame to ignite on an object,
and then threw that object into the exposed engine compartment of Unit 3212.

3. Defendant DA’JON LENGYEL placed a combustible item inside the passenger
compartment of Unit 3212 prior to the ignition of a fire inside that passenger compartment. |

4. Defendant CHRISTOPER WEST placed a combustible item inside the passenger
‘compartment of Unit 3212 prior to the ignition of a fire inside that passenger compartment.

5. A second person (“M2”) unknown to the grand jury ignited combustible items
inside the passenger compartment of Unit 3212. | |

6. Defendant DA’JON LENGYEL placed a combustible item into the fire which had
been ignited by M2 inside the passenger compartment of Unit 3212. |

In violation of Title 18, United States Code, Section 371.
Case 2:20-cr-00173-NR Document 3 - Filed 07/22/20 Page 3 of 5

\,

COUNT TWO

The grand jury further charges:

On or about May 30, 2020, in the Western District of Pennsylvania, defendants DA’J ON ©
LENGYEL and CHRISTOPHER WEST, and other persons unknown .to the grand jury,
maliciously damaged and destroyed, and caused to be damaged and destroyed, by means of fire,
and maliciously attempted to damage and destroy by means of fire, a vehicle, namely, a police
vehicle known as Unit 3212, which vehicle was leased and possessed by the City of Pittsburgh
Bureau of Police, an organization receiving federal financial assistance.

Me

In violation of Title 18, United States Code, Sections 2 and 844(f)(1).
Case 2:20-cr-00173-NR Document 3. Filed 07/22/20 Page 4of5 |

COUNT THREE

The grand jury further charges: |

On or about May. 30, 2020, in the Western District of Pennsylvania, defendant DA’ JON
LENGYEL did commit and attempt to commit an act to obstruct, impede and interfere with a law
enforcement officer lawfully engaged in the lawful performance of the officer’s official duties,
incident to and during the commission of a civil disorder which obstructed, delayed and adversely
affected commerce and the movement of articles and commodities in commerce, to wit: the
defendant, DA’JON LENGYEL, incident to and during the commission of a civil disorder in the.
vicinity of downtown Pittsburgh and the PPG Arena in the City of Pittsburgh, which disorder
obstructed, delayed and adversely affected the interstate commerce. activities of nearby business
establishments and the movement of articles and commodities in commerce, did knowingly and
willfully cause damage to a police officer’s marked police vehicle by hitting, kicking and stomping
on various parts of that vehicle, and by joining other persons to destroy that vehicle by fire, which
conduct resulted in the obstruction, impediment and interference of a law enforcement officer
engaged in the lawful performance of his official duties.

In violation of Title 18, United States Code, Sections 2 and 231(a)(3).
Case 2:20-cr-00173-NR Document 3 Filed 07/22/20 Page 5of5

COUNT FOUR

The grand jury further charges:

On or about May 30, 2020, in the Western District of Pennsylvania, defendant
CHRISTOPHER WEST did commit and attempt to commit an act to obstruct, impede and interfere
with a law enforcement officer lawfully engaged in the lawful performance of the officer’s official
duties, incident to and during the commission of a civil disorder which obstructed, delayed and
adversely affected commerce and the movement of articles and commodities in commerce, to wit:
the defendant, CHRISTOPHER WEST. ‘incident to and during the commission of a civil disorder
in the vicinity of downtown Pittsburgh and the PPG Arena in the City of Pittsburgh, which disorder
obstructed, delayed and adversely affected the interstate commerce activities of nearby business
establishments and the movement of articles and commodities in commerce, did knowingly and
willfully cause damage to a police officer’s marked police vehicle by hitting, kicking and stomping
on various parts of that vehicle, and by joining other persons to destroy that vehicle by fire, which

‘conduct resulted in the obstruction, impediment and interference of a law enforcement officer
engaged in the lawful performance of his official duties.

In violation of Title 18, United States Code, Sections 2 and 231(a)(3).

A True Bill,

 

 

Foreperson
SCOTT W.BRADY “#%

United States Attorney
PA ID No. 88352
